IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0332
                                  Filed April 18, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

YOLANDA DRAINE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Linda M.

Fangman, Judge.



      The defendant appeals from her convictions and sentences for willful injury

causing serious injury, domestic abuse assault with intent to cause serious injury

while using a dangerous weapon, and leaving the scene of a personal injury

accident.    CONVICTIONS          AFFIRMED,      SENTENCES      VACATED,       AND

REMANDED.



      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., Bower, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2018).
                                          2


BLANE, Senior Judge.

       Yolanda Draine appeals from her convictions and sentences for willful injury

causing serious injury, domestic abuse assault with intent to cause serious injury

while using a dangerous weapon, and leaving the scene of a personal injury

accident.   Draine maintains there was insufficient evidence to support her

conviction of the three crimes because there was not evidence that she was driving

the car that hit her husband. She also challenges the district court’s imposition of

sentences, claiming the court failed to provide reasons on the record for imposing

consecutive sentences.

       Sufficiency of the Evidence. Draine contests the district court’s ruling there

was substantial evidence to support her identity as the perpetrator of the crimes of

hitting her husband with her vehicle and driving away. We review sufficiency-of-

the-evidence claims for correction of errors at law. State v. Sanford, 814 N.W.2d

611, 615 (Iowa 2012). “In reviewing challenges to the sufficiency of the evidence

supporting a guilty verdict, courts consider all of the record evidence viewed ‘in the

light most favorable to the State, including all reasonable inferences that may be

fairly drawn from the evidence.’” Id. (quoting State v. Keopasaeuth, 645 N.W.2d

637, 640 (Iowa 2002)). We consider all of the evidence presented, not just the

inculpatory evidence. Id. “Inherent in our standard of review of jury verdicts in

criminal cases is the recognition that the jury [is] free to reject certain evidence,

and credit other evidence.” Id. (citation omitted).

       Draine maintains there was insufficient evidence to convict her of the crimes

because no one saw the accident and she denied being the driver of the vehicle

when she testified at trial. We disagree, as we find substantial evidence supports
                                        3


the jury’s verdicts. First, Draine had a motive to hurt her husband; the two were

fighting throughout the day on August 16. According to Clarianne Young, Draine

posted on social media about being angry, and according to Claira Ross, Draine

spoke to her on the phone and expressed enough anger Ross became worried

Draine would hurt her husband. After Ross expressed her concern to Young,

Young went to Draine’s home, where she found Draine speaking with police

officers about her home being “torn up.” After the officers left, Draine told Young

she would sit on the stairs and wait for her husband to get home to shoot him with

a gun; she expressed that she would get away with doing it because she had

created a paper trail. Out of concern, Young offered to work as a mediator between

Draine and her husband and asked Draine where he could be found. Draine and

Young drove separate vehicles to a house nearby, where Draine’s husband was

spending time.

      After Young spoke with Draine’s husband for a short time, he indicated that

he did not want to speak about his marriage at his friend’s home and began riding

his bike home. Young witnessed Draine “screech around” and drive her car in the

direction her husband had gone. Although Young lost sight of the bike and car for

a short time as they both turned and she got into her own vehicle to follow them,

she quickly came upon Draine’s husband lying in the street approximately one

block away.   As she approached Draine’s husband, Young saw Draine’s car

making a turn one block away; she did not see any other vehicles nearby. The

husband yelled, “She hit me. She hit me. I’m bleeding. Call an ambulance.” While

Young was waiting with the husband for the ambulance to arrive, she received a

call from Draine asking her if she “was gonna talk.” Although he later denied being
                                           4


aware whether Draine was the driver, at the hospital, the husband told a police

officer that she was. Additionally, Ross testified that she called Draine later that

night and Draine told her, “I’m at the police station. I just hit this MF’er.”

       Viewing the evidence in the light most favorable to the State, substantial

evidence supports the jury’s conclusion that Draine was driving the vehicle.

       Consecutive Sentences. The district court sentenced Draine to a five-year

sentence, which it suspended, for her conviction for willful injury causing bodily

injury. The court ran the sentence for domestic abuse assault with intent to cause

serious injury while using a dangerous weapon—two years of supervised

probation—consecutive to the first sentence. Draine was also sentenced to one

year—with all but thirty days suspended—for leaving the scene of an accident

causing injury.

       Draine maintains the court failed to state on the record reasons for imposing

consecutive sentences. See Iowa R. Crim. P. 2.23(3)(d) (requiring the sentencing

court to “state on the record its reason for selecting the particular sentence”); see

also State v. Hill, 878 N.W.2d 269, 274-75 (Iowa 2016) (“Sentencing courts should

also explicitly state the reasons for imposing a consecutive sentence, although in

doing so the court may rely on the same reasons for imposing a sentence of

incarceration.”).   As the State concedes, while the court gave a detailed

explanation for the sentences it imposed, it failed to tie those reasons to its decision

to impose consecutive sentences.
                               5


Thus, we vacate Draine’s sentences and remand for resentencing.

CONVICTIONS AFFIRMED, SENTENCES VACATED, AND REMANDED.